Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 07 March 2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 March 2022.
Applicant’s election without traverse of:
At least one nonionic surfactant of ester type-mixture of polyglyceryl-6 distearate and polyglyceryl-3 beeswax;
At least one surfactant of alkylpolyglycoside type-cetearyl glucoside; and
At least one polysaccharide hydrophilic gelling agent other than ingredient (a)-mixture of xanthan gum and carob gum in the reply filed on 07 March 2022 is acknowledged.
No claims are withdrawn as a result of this species election. Election was made without traverse in the reply filed on 07 March 2022.

Claim Status
Applicant’s elections, arguments and claim amendments in the response filed 07 March 2022 are acknowledged. 
Claims 1-18 are pending. 

Claim 18 is withdrawn. 
Claims 1-17 are under consideration.
Examination on the merits is extended to the extent of the following species:
At least one nonionic surfactant of ester type-mixture of polyglyceryl-6 distearate and polyglyceryl-3 beeswax;
At least one surfactant of alkylpolyglycoside type-cetearyl glucoside;
-and-
At least one polysaccharide hydrophilic gelling agent other than ingredient (a)-mixture of xanthan gum and carob gum.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The effective filing date of the instant application is 01 March 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 




Objections/Rejections
Specification
The abstract of the disclosure is objected to because the abstract does not contain proper language, stating “The composition according to the present invention” in the last sentence (emphasis added).  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

The disclosure is also objected to because of the following informalities: the specification discloses “levoglucan” to be a saccharide residue. No saccharide by the name “levoglucan” is known in the biological and chemical arts. Applicant may wish to consider whether levoglucosan, a dehydrated glucose containing a ketal moiety, is the intended saccharide residue. Pages 3 and 9 of the disclosure contain the word, “levoglucan”.   
Appropriate correction is required.
Claim Objections
Claims 1, 4-10, 12-14 & 16 are objected to because of the following informalities: 
Claims 1 & 4-10 are excessively verbose and have poor grammar reciting “nonionic surfactant of ester type” and/or “surfactant of alkylpolyglycoside type” (emphasis added). Applicant may wish to consider whether amendments to recite “at least one nonionic ester surfactant” and/or “at least one alkylpolyglycoside surfactant” would obviate the objections.
Claim 5, line 8, is missing the article, “and”, to signal the end of a list of requirements. Consider whether the recitation of “wherein R1 and R2 represent, respectively, a C19 to C44 fatty chain, and at least one of R1 or R2 is monounsaturated” is reflective of the invention.
Claim 8 is also excessively verbose because it also recites “in the composition” in line 3. Consider whether an amendment to recite “the amount of the b) at least one nonionic ester surfactant is from 0.05 %...relative to the total weight of the composition” would obviate the objection. The analysis is the same for claims 10, 12-14 & 16.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 14 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 depends from claim 1. Claim 1 recites “(a) at least one microcrystalline cellulose” which encompasses multiple microcrystalline celluloses. However, claim 2 recites “the (a) microcrystalline cellulose is in the form of a particle…” It is unclear whether one, more than one, or all the microcrystalline celluloses must be in the form of a particle. Applicant may wish to consider whether a recitation of “wherein the (a) at least one microcrystalline cellulose is in the form of a particle” would obviate the rejection. The analysis is the same for claims 3-13 & 16 as it applies to “the (a) microcrystalline cellulose”, “the (b) nonionic surfactant of ester type”, “the (c) surfactant of alkylpolyglycoside type”, “the (d) polysaccharide hydrophilic gelling agent”, “the (e) oil” and “the (g) anionic surfactant (s)”.
Claim 9 is also rejected under 35 USC 112(b) because it is unclear in that it recites “a saccharide residue chosen from the group of …levoglucan.” Levoglucan is an unknown compound and is not known to be a saccharide residue. Applicant may wish to consider whether levoglucosan (a dehydrated glucose containing a ketal functional group) is the saccharide moiety intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Collier [(US 2012/0014885); as evidenced by Fabre (US 2011/0256087)], Gendronneau (WO 2016/046358) and EMULLIUM MELLIFERA (Published: 05/09/2014).
With regard to claims 1, 2, 4-11 & 13-17, and the elected species, Collier teaches personal care compositions and methods for their use which may be in the form of sprays; mousses; aerosolized or sprayed dispersion or emulsion; hair sprays; foams; pump sprays; a cosmetic composition which is intended to be sprayed on; spray and mousse hair care compositions; sprayable cleansers; and body sprays having an SPF (title; [0020]; [0023]; [0041]; [0066]; [0150]; [0152]; [0168]; [0230]; [0400]; [0453]; [0462]; [0464]; [0534]). Collier teaches the compositions of their invention may contain active ingredients which “find particular use in treatment and/or prophylaxis of the signs and symptoms associated intrinsic and/or extrinsic skin aging, as well as for the treatment and/or prophylaxis associated with the harmful effects of ultraviolet radiation on the skin” [0309]. Collier in the examples teaches ultra-high rich moisturizing emulsions comprising 0.5% cetearyl glucoside (X = 1; R = 16 or 18; G= glucose) and 62.4% or 58.4 % water (pg. 55). Collier teaches glucosides and a mixture of cetearyl alcohols and cetearyl glucosides as suitable nonionic surfactants [0480]. More broadly, Collier s evidenced by Fabre-[0002]), xanthan gum and microcrystalline cellulose [0256]. Collier teaches “microcristalline cellulose finds use as hydrocolloid in compositions of the present invention. Various microcrystalline cellulose preparations find use in the present invention, including but not limited to those that are commercially available (e.g., AVICEL® such as AVICEL® RC-591, as well as AVICEL® RC/CL; AVICEL. ® CE-15; and AVICEL® 500; FMC Corporation Food and Pharmaceutical Products). In some particularly preferred embodiments, AVICEL® RC-591 (a modified microcristalline cellulose which is made up of 89% microcrystalline cellulose and 11% sodium carboxymethylcellulose) finds use in the present invention” [0259]. The microcrystalline cellulose is a particle because Collier teaches it is a hydrocolloid and hydrocolloids are colloid particles dispersed in water by definition. Collier teaches “[t]he total amount of one or more hydrocolloids in some embodiments of the personal care compositions of the present invention is less than about 5% by weight, preferably between about 0.05 and about 3.0% by weight, and more preferably between about 0.1 and about 1.0% by weight, based on the total weight of the preparations” [0299].  Collier teaches inclusion of anionic surfactants in the compositions of their invention and exemplifies inclusion of sodium cetearyl sulfate and cetearyl sulfate in suncare lotions and O/W sunscreen formulations in an 
Collier does not teach an admixture of polyglyceryl-6 distearate and polyglyceryl-3 beeswax (i.e. at least one nonionic surfactant ester type). The teachings of Gendronneau and EMULIUM MELLIFERA remedy these deficiencies.
In the same field of invention of preventing and or attenuating skin ageing and/or hydrating skin, Gendronneau teaches an oil-in-water emulsion comprising 1-5% of an admixture of polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol (C10-C30 fatty alcohol; i.e. EMULIUM MELLIFERA; pg. 20-22).
In the same field of invention of hydrating skin, EMULIUM MELLIFERA teaches EMULIUM MELLIFERA is an award-winning emulsifier that is highly moisturizing and provides beautiful white emulsions that bring immediate pleasure on application and visibly improves the quality of the skin (based on clinical evaluations; pg. 1 & 3).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Collier’s oil-in-water emulsion by substituting Collier’s generically taught jojoba esters and polyglyceryl-3 diisostearate, beeswax, and PEG-8 beeswax co-emulsifiers with 1-5% EMULIUM MELLIFERA (i.e. polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol)  as suggested by the combined teachings of Gendronneau and EMULIUM MELLIFERA, because Collier, Gendronneau and EMULIUM MELLIFERA are drawn to hydrating emulsions for skin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, 
With regard to the recited amounts of cetearyl glucoside/alkylpolyglycoside, water, oil, anionic surfactant and admixture of polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax & cetyl alcohol (i.e. nonionic surfactant of ester type (b)); the combined teachings of Collier, Gendronneau and EMULIUM MELLIFERA teach these reagents in amounts which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Collier [as evidenced by Fabre], Gendronneau and EMULIUM MELLIFERA, as applied to claims 1, 2, 4-11 & 13-17 above, and further in view of Amalric (US 8,722,069). 
The teachings of Collier, Gendronneau and EMULIUM MELLIFERA are described above. In brief, the combined teachings of Collier, Gendronneau and EMULIUM MELLIFERA suggest O/W emulsions which are hydrating/moisturizing to hydrate skin and counter-act signs of skin aging. Collier teaches the formulations comprise microcrystalline cellulose, xanthan and carob flour (carob gum) as hydrocolloids which may be used in an amount of  “less than about 5% by weight, preferably between about 0.05 and about 3.0% by weight, and more preferably between about 0.1 and about 1.0% by weight, based on the total weight of the preparations” ([0256], [0263] & [0299]).

In the same field of invention of oil-in-water emulsions for care or for protection of the skin, for example as cream, milk or a lotion for care or protection of the face, hands and body, Amalric teaches cellulose and derivatives, xanthan gum and carob gum are among thickeners and/or gelling agents (title; col. 5, ll. 55-end; col. 11, ll. 20-35). Amalric teaches at least one thickener is present in an amount of between 0.01 and 5 wt % of the composition (col. 5, ll. 55-end). Amalric teaches inclusion of microcrystalline cellulose, and exemplifies Avicel PC 611 in an amount of 0.4% in a body milk (col. 21 & 22). Amalric teaches carob gum and xanthan gum are gelling agents of natural origin and in Example E2 teaches inclusion of xanthan gum in an amount 0.3% when used as the only thickener and in combination with cetearyl glucoside (Table 1-col. 13 & 14). Amalric in the Example E5 emulsion teaches inclusion of xanthan gum in an amount 0.2% when used as the only thickener and in combination with cetearyl glucoside (Table 4-col. 19). Amalric in claim 1 recites the composition comprises from 0.6 to 5 wt.% of at least one thicker selected from a group consisting of “xanthan gum…carob…”(col. 6, ll. 1-11; claim 1). Amalric teaches there is a pattern of preference in the field for selection of products of natural origin as “an element of commercial success” (co1. 1; ll. 20-30). Amalric teaches the compositions of their invention comprise skin hydrating active agents (col. 8, ll. 15-30).  
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the oil-in-water emulsion suggested by the combined teachings of Collier, Gendronneau and EMULIUM 
With regard to the recited amounts of microcrystalline cellulose, and xanthan gum and carob gum (i.e. at least one polysaccharide gelling agent (d)); the combined teachings of Collier, Gendronneau, EMULIUM MELLIFERA and Amalric teach these reagents in amounts which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619